CATHELL, Judge,
dissenting.
I dissent from that portion of the majority’s opinion remanding the matter to the trial court for a reconsideration of what Judge Melbourne meant when she imposed a restriction on visitation based upon her belief that Mr. North would not protect the children from his homosexual lifestyle.
In my view, Judge Melbourne made an inference that, given appellant’s particular homosexual lifestyle and his long-standing pattern of deceit and untrustworthiness, including his failure to shield a former family member from the risk of HIV infection by engaging in unsafe sex with her,1 he could not be *24trusted to shield the children from conduct she deemed potentially adverse to the children’s best interests. On the basis of the evidence in this case, I believe that inference was permissible. I explain.
When persons, homosexual or heterosexual, by their past activities have evinced a long term course of contemptible and despicable conduct, such as occurred here, I do not believe trial courts need the services of social scientists to make an inference that reasonable restrictions may be placed on the contacts that children, by virtue of their parentage, necessarily must have, in order to guard those children from a parent who has proven to be despicable. These types of limiting restrictions, in my view, are appropriate to protect the best interests of such children.
As I perceive that the majority’s remand is only going to result in another appeal to this Court (if indeed Mrs. North, who appears to be without the help of others, can afford it), I shall reserve much of the balance of my comment as to why I believe that inference was permissible until that time. Were I to fully comment now, I would hold that the homosexual issue was-properly before the trial court and was decided by it.
The majority’s decision states that the “lack of specificity ... is what initially caused this Court to order reargument----” That is not my recollection. Reargument was ordered solely because of the procedural status of this case after the original oral argument and conference.
Additionally, the majority fails to see how an overnight restriction on visitation would “even abate” the trial court’s perception of harm from appellant’s lifestyle, given that unsupervised visitation was allowed during daylight hours.' The majority fails to perceive that the opportunity for sexual activity, homosexual or heterosexual, is more frequent during nighttime hours, especially in a home environment—where the *25beds are. I respectfully suggest that that is when persons normally, or at least more frequently, go to bed together. While Mr. North—or anyone—certainly could engage in homosexual (or heterosexual) acts in the daytime with any willing partner, anywhere, normally such activity is more likely to occur in the evening, in the home, and in bed. That fact, to me, is obvious. In my view, the majority’s statement, that Judge Melbourne’s position is “arbitrary, violative of fact and logic, untenable,” is wrong. I believe it to be almost universally understood that sexual activity, though certainly possible almost anywhere, almost anytime, is more likely to occur at night, in bed.
The majority’s decision not to resolve the issue avoids the homosexuality issue and any resultant controversy regardless of the nature of that resolution, especially now that the national homosexual rights groups have been permitted to insert themselves into this private visitation dispute. Provided that Mrs. North has sufficient resources to continue the battle, the controversy will not now go away. Its resolution has only been delayed, not avoided.
Moreover, were appellant heterosexual and had his misconduct been based on heterosexual misconduct, I believe the position taken by Judge Melbourne, ie., putting some limitations on a contemptible, despicable parent’s contacts with his children, would be upheld. I do not believe the issue should be treated differently because of appellant’s homosexuality and the support he has elicited from the national homosexual rights movement.
In my view, what has occurred to Mrs. North is appalling. This woman was lied to, albeit impliedly, when Mr. North married her without informing her of his homosexuality as well as his past and then current homosexual conduct (a deceit particularly offensive given Mrs. North’s known religious background and feelings and Mr. North’s status as a Baptist minister). She was then deceived throughout the marriage by Mr. North’s admitted patronage or visitation in homosexual bathhouses where, according to him, as he later told her, he *26went to “get sexual desires fulfilled.” She was deceived again by him, at great risk to her of disease and even death, when he, knowing that he was HIV positive, had unsafe sex with her. She was deceived yet again when he later lied and told her he had become HIV positive as a result of heterosexual contacts. Even if it was pure coincidence that Mr. York was also homosexual, and even if his homosexuality was unknown to Mr. North at the time of the naming of Mr. York as the children’s godfather,2 Mr. North, at a minimum, began a homosexual affair with one of the parties’ closest friends, Mr. York, almost immediately upon the separation. He then, after Mrs. North began this litigation, with what can best be described as “unmitigated gall,” counterclaimed for alimony stating that he was unable to find employment because he was HIV positive, and that Mrs. North should thus be required to support him. Appellant’s conduct has been no less contemptible because he is a homosexual. Had his conduct been heterosexually based, it would also have constituted vile conduct.
As a result of a prehearing conference, Judge Harrell, of this Court, executed an “Order Limiting Issues” that limited the issue to be resolved by us to:
a. May the circuit court deny overnight visitation to an HIV-positive, avowedly homosexual father, based solely on the court’s disbelief of the father’s representation that he would not display his homosexual lifestyle to his children.
An appeal has been taken in which appellant expressly raised and argued the homosexual issue the appeal had been limited to; an issue the majority’s decision now avoids. During the initial oral argument, appellant’s counsel was repeatedly asked if he conceded that the homosexuality issue was before the court. The responses were always affirmative.
*27After a somewhat extended period of consideration, and, as I view it, as a result of procedural problems only, this Court ordered a reargument on three interrelated questions:
(1) Where a non-custodial parent professes an active homosexual lifestyle, including living together and having regular sexual contact with the parent’s homosexual lover in the parent’s home, can a court infer that exposure of the parent’s children to that lifestyle through unsupervised overnight visitation at the parent’s home would not be in the best interest of the children;
(2) Does the evidence in this case support such an inference; and
(3) If the answers to Questions (1) and (2) are “yes,” what, if any restrictions on such exposure would be permissible?
During the reargument, appellant’s counsel was again asked if he considered that the homosexuality issue was an issue to be considered on appeal. Again, he responded in the affirmative. Nonetheless, after that subsequent en banc oral argument and conference, the majority says that it is “now convinced that the issues initially raised by us are really not in the case.” The issue the majority says was “initially raised by us” but now says is really not in the case was, first of all, not initially raised by us but by the parties’ stipulation endorsed by this Court’s initial limiting order. Furthermore, as a result of that prehearing conference, stipulation, and limiting order, it is the only issue that has ever been in this case on appeal.
The prehearing rule under which the prehearing conference was held, Md. Rule 8-206 “PREHEARING PROCEDURE” subsection (b), notes that the purpose of such a conference is “to discuss agreements by the parties regarding ... limitation of the issues.... ” Subsection (c) “Order” provides that “the judge shall enter an order reciting the action taken and any agreements reached by the parties.” In B & K Rentals and Sales Co. v. Universal Leaf Tobacco Co., 319 Md. 127, 133-34, 571 A.2d 1213 (1990), a case involving whether the appeal was limited by language in an order of appeal, the Court of *28Appeals, in holding that such language in that order did not limit that appeal, pointed out the proper procedure for limiting issues on appeal, saying:
Instead, the designation of issues on appeal is a function of the information report required by Rule 8-205, the prehearing conference under Rule 8-206(b), and the briefs.
While I believe the issue was sufficiently presented below and correctly decided, the majority disagrees that the issue was presented. If appellant has appealed to us on an issue not sufficiently presented below, then he failed to preserve that issue for appellate purposes. Md. Rule 8-131.
I respectfully suggest that when appellant sought reversal, it was, and is, appellant’s burden to establish that the issue he presents was the issue resolved below. I would submit that if it is the majority’s view that the issue to which this appeal has been limited by appellant’s stipulation and this Court’s order was not sufficiently presented below by appellant for us to-now consider it, then it has not been preserved. Appellant has thus failed to meet his burden on appeal and the case should be affirmed, not remanded to afford appellant another opportunity to do correctly that that he failed to do the first time.
However, the majority remands the case without resolving the issue we limited the case to. In so doing, the majority requires the parties, basically, to return to the trial court where that court is given no guidance by us as to the underlying issue we, upon agreement of the parties, initially ordered presented to us and subsequently requested be reargued before us.
Rather than resolving the issue, one way or the other, the majority’s remand now forces Mrs. North, a woman I perceive to have been emotionally raped, criminally victimized,3 and *29physically endangered by Mr. North, to continue a course of expensive litigation, now additionally opposed by the full array and resources of the national homosexual rights movement.
I believe that the majority’s position is incorrect. I also believe that what has occurred to Mrs. North is wrong. In Schroeder v. C, R.I. & P.R. Co., 47 Iowa 375, 379 (1877), the Court noted:
[I]t is well understood that exact justice cannot, because of the inability of courts to obtain truth in entire fullness, be always administered. We are often compelled to accept approximate justice as the best that courts can do in the administration of the law. But, while the law is satisfied with approximate justice where exact justice cannot be attained, the court should recognize no rules which stop at the first when the second is in reach. [Emphasis added.]
I cannot join the majority.

. His assertion that he believed that he could shield her from infection by failing to ejaculate is ridiculous. The contact occurred in 1991. According to the record, appellant has the following degrees: a Bachelor's degree in Music, Masters in Divinity, Bachelor’s degree in Physics, *24and Masters in Environmental Science. By 1991, even uneducated persons had been made aware of the dangers of unprotected sex. This current assertion, made for the first time at the hearing below, is typical of appellant’s pattern of past misconduct.


. Mr. York, who recognized his homosexuality at age 16, also has fathered a child during a heterosexual cohabitation. He likewise failed to inform that woman that he was a practicing homosexual. The record reveals an earlier past arrest of Mr. York in respect to violations of what may be loosely termed as nuisance statutes during a police sweep of a park frequented by homosexuals in New York City.


. Section 18-601.1 of the Health General Article provides that the knowing transfer of the HIV virus is a criminal act subject to penalty of three years imprisonment. Article 27, § 120 "Reckless Endangerment” provides that any person who recklessly engages in conduct creating a *29substantial risk of death or serious injury commits a criminal offense subject to five years imprisonment. See also United States v. Joseph, 37 MJ 392 (CMA 1993) in which a person who knew he was HIV positive had protected sex in 1989 with a partner without telling the partner he was HIV positive. The protection failed and the partner contracted the virus. Joseph was found guilty of aggravated assault and battery.